                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION

ANDRES M. BANUELOS                                 §
                                                   §
V.                                                 §               CIVIL ACTION NO. 6:18CV419
                                                   §
LORI DAVIS, ET AL.                                 §

             MEMORANDUM ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the Report of the United States Magistrate Judge in this action, this

matter having been heretofore referred to United States Magistrate Judge John D. Love pursuant to

28 U.S.C. § 636. On September 4, 2018 (Dkt. #8), the report of the Magistrate Judge was

entered containing his proposed findings of fact and recommendations that the Plaintiff’s lawsuit

should be dismissed with prejudice pursuant to 28 U.S.C. § 1915A(b)(1).

        The Plaintiff filed objections to the report of the United States Magistrate Judge (Dkt. #19).

The court, having made a de novo review of the objections raised by the Plaintiff thereto, is of the

opinion that the findings and conclusions of the Magistrate Judge are correct, and the objections of

the Plaintiff are without merit. Therefore, the court hereby adopts the findings and conclusions of

the Magistrate Judge as the findings and conclusions of this court. It is, therefore,

        ORDERED that the Magistrate Judge’s report is ADOPTED as the opinion of the court. It

is further

        ORDERED that the Plaintiff’s lawsuit is DISMISSED WITH PREJUDICE.

                .    SIGNED this the 21st day of May, 2019.




                                                              _______________________________
                                                              RICHARD A. SCHELL
                                                              UNITED STATES DISTRICT JUDGE
